DENSON, J.
In the summons the plaintiffs are described as A. S. Johnston, W. D. Nesbitt, and W. D. Carr, partners as Johnston, Nesbitt & Co., and the coinplaint *379follows the summons. This made the suit one by the plaintiffs as individuals, and not one in the name of the partnership; the word:-; “'partners as Johnston, Nesbitt & Co.” being merely deseriptio personae. — Baldridge v. Eason, 99 Ala. 516, 13 South. 74 ; Compton v. Smith, 120 Ala. 233, 25 South. 300 ; Bolling v. Speller, 96 Ala. 269 ; 11 South. 300. Moreover the suit could not have properly been brought in the name of the partnership.— Moore v. Burns, 60 Ala. 269 ; Lanford v. Patton, 44 Ala. 584.
The certificate of the clerk shows the appeal was taken by a partnership, and not by the plaintiffs, as designated in the summons and complaint. It follows that we cannot entertain the appeal, and it must he dismissed. Appeal disndssed.
Haralson, Tyson, Simpson, and Anderson, JJ., concur.